Citation Nr: 1220043	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed multiple myeloma including as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1967.    

This case initially comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO.

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO in April 2012. A transcript of the hearing is associated with the Veteran's claims folder.  

The Board notes that in April 2012, after the hearing, the Veteran submitted additional evidence in support of his claim to the Board.  The Veteran submitted a waiver to the Board and waived his right to have the case remanded to the RO for initial review of the additional evidence.  Therefore, the Board finds that a remand for the RO's initial consideration of this evidence is not required and the Board may proceed with the adjudication of this appeal.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have performed active duty on the inland waterways of the Republic of Vietnam during his period of active service.  

2.  The currently demonstrated multiple myeloma is shown to have been manifested to at least a degree of 10 percent during the applicable presumptive period following his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by multiple myeloma is due to his presumed exposure to Agent Orange that was incurred in his period of active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.   The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran asserts that service connection is warranted for multiple myeloma due to exposure to herbicides during his service in the Republic of Vietnam.  He reports served on the inland water ways or brown water of Vietnam while on board the USS Keppler.   

The medical evidence of record shows that multiple myeloma was diagnosed in February 2008.  See the private medical records from C. Medical Center dated in February 2008.  Multiple myeloma is recognized as one of the presumptive diseases based on exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

The applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116.; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

There is no presumption for exposure to herbicides for a Veteran who served aboard ship off the shores of the Republic of Vietnam.  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

As noted, if the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and multiple myeloma shall be service-connected if the requirement of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011). 

Based on its review of the record, the Board finds the evidence to be in equipoise in showing as likely as not that the Veteran served on the inland waters of the Republic of Vietnam during the Vietnam war.  

The DD Form 214 shows that the Veteran served in the Navy and was assigned to the USS Gearing (DD-710).  He received the National Defense Service Medal and the Vietnam Campaign Medal. 

The Veteran reports serving on the inland waterways of Vietnam while aboard the USS Keppler (DD-765).  The Veteran asserts that he served aboard the USS Keppler from August 10, 1965 to June 16, 1967.  

The service records show that the Veteran was assigned to the USS Keppler from August 10, 1965 to June 16, 1967.  

The Veteran testified that the USS Keppler was tasked with sailing up and down the Vietnam shoreline to destroy junks and sampans that were carrying the supplies for the enemy.  He stated that, in February 1967, the ship hosted military advisors when it was anchored just off the coast.  He reported that, in December 1966, the ship picked up a pilot off the coast of North Vietnam.  He added that the ship was anchored in the harbor at Da Nang  when it was surrounded by land.  

The Dictionary of American Naval Fighting Ships indicates that the USS Keppler was assigned to naval gunfire support missions to assist the allied troops fighting in South Vietnam in early December 1966.  The USS Keppler also served in Operation "Sea Dragon" and helped to interrupt infiltration of man and weapons into South Vietnam from the North.  

On the night of December 11 and 12, the USS Keppler rescued a downed pilot.  In January and February 1967, the USS Keppler destroyed or damaged 51 communist junks.  During this period, the USS Keppler frequently engaged enemy batteries on shore, and on March 11, a communist gun scored a hit on one of the destroyer's gun mounts.  

The deck logs for the USS Keppler from December 1 to December 31, 1966 indicated that, on December 7, 1966, the USS Keppler was anchored on gunfire support station near Trung Phan, South Vietnam, in 10 fathoms of water, sand and mud.  It was noted that the ship maneuvered as necessary to maintain anchorage while firing at targets ashore and then proceeded to Da Nang harbor.  The ship anchored in Da Nang harbor.  The ship then cleared Da Nang harbor and anchored in 7 fathoms of water with mud bottom off the Song Dua Dai River.  

On December 8, the USS Keppler was anchored in Da Nang bay in 8 1/2 fathoms of water.  The deck logs indicate that on several occasions, the USS Keppler patrolled the Vietnam coast and was 3000 to 14000 yards off the coast.  The deck logs noted that, on December 8, the USS Keppler anchored near the USS Manley in 8 1/2 fathoms of water.  The deck logs document the rescue of a pilot off the eastern coast of North Vietnam on December 12.  

The deck logs for January, February and March 1967 indicate that the USS Keppler patrolled the Vietnam coast on several occasions and was 10,000 to 14,000 yards off the coast.  The ship was in the vicinity of the Song Giang river on January 29 and 30 and was in the vicinity of the Kien Giang River on January 1967 and February 2. On March 2, the ship was 4000 yards off the coast.  On March 11, the ship received enemy counter battery fire.   

The Veteran submitted several lay statements in support of his claim.  In a March 2012 statement, T.P. indicated that he served with the Veteran aboard the USS Keppler from December 1966 to March 1967.  T.P. stated that the ship was very close to shore off of Dong Hoi and that, while in Da Nang harbor, numerous sailors went ashore by crossing to the USS Manley and going onto a pier.  He stated that Navy Seals stayed on the ship and would go ashore for missions and return to the ship.  

T.P. stated that, on March 11, 1967, the USS Keppler were very close to shore and entered an area through an inlet and got hit by a shore battery.  He stated that the ship entered that area to destroy a group of junks, transporting weapons. 

In a March 2012 statement, W.C. stated that he served aboard the USS Keppler with the Veteran from October 1966 to July 1967.  He stated that, in December 1966, while in Da Nang harbor, he estimated that the ship was about 500 yards from shore. 

In a February 2012 statement, T.E. reported serving with the Veteran aboard the USS Keppler from December 1966 to March 1967.  He indicated that, when anchored in Da Nang harbor in December 1966, they were so close to shore that they could have gotten hit by rifle fire and could see flying bullets.  He believed that they were no more than 100 yards from the beach and stated that Da Nang Harbor was bordered by land on three sides.  He also indicated that, in March 1967, the ship was at the mouth of a river the day after they got hit by a shore battery.  He stated that the USS Keppler docked on the day they left for Operation Sea Dragon after the USS Manley received damage to their gun mount.  He stated that they were there for about 45 minutes and had time to go to the pier before they were called back to their ship. He stated that they were tied next to the USS Manley and crossed over their ship to get to the pier.  T.E. added that the ship was 25-50 yards from shore.    

As explained, 38 C.F.R. § 3.307(a)(6)(iii) requires a servicemember's presence at some point on the landmass or inland waters of the Republic of Vietnam in order to benefit from the regulation's presumption.  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

The Board finds that the evidence is in equipoise as to whether the Veteran served aboard a ship on the inland waterways of the Republic of Vietnam.  The evidence discussed establishes that the USS Keppler was anchored in Da Nang harbor and patrolled close to shore and at the mouth of local rivers.  The Veteran and his fellow service member, T.E., both stated that their ship was anchored in Da Nang harbor, and  T.E. recalled that, on one occasion, the USS Keppler was tied up with the USS Manley at a pier and that service members went ashore.  

The deck logs confirm that the USS Keppler patrolled close to the shore on many occasions and was close enough to shore to receive enemy fire from a battery.  The deck logs also confirm that the USS Keppler patrolled in the vicinity of rivers.  

The Veteran's service personnel records verify that the Veteran served on board the USS Keppler from August 1965 to June 1967. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  

After having carefully considered the matter, the Board finds the statements of the Veteran and his fellow service members to be credible in showing that the Veteran served in close proximity to and in the general area of the waterways of the Republic of Vietnam.  The lay statements are consistent with the information in the deck logs.  Thus, there is sufficient evidence to show that the USS Keppler as likely as not was present on inland waterways or brown water of the Republic of Vietnam.  

VA has acknowledged that, during the Vietnam War, some destroyers had temporary operations in the inland waters of Vietnam and patrolled off the coast.  VBA training letter 10-06 indicates that "U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment...The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean...Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of these operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the 'Brown Water' Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered inland waterways to provide gunfire support or deliver troops or supplies.  Gunfire support for land-based or riverine operations was provided by destroyers that entered a river, such as the Saigon River in the southern delta area, as a means to get closer to enemy targets.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for a combat mission or supplies for units stationed on the rivers."

Multiple myeloma is presumed to be service-connected when a veteran has had presumed Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2011).  There is no medical evidence which serves to rebut that presumption.  

Thus, on this record, service connection for multiple myeloma is granted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  



ORDER

Service connection for multiple myeloma is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


